Title: To Thomas Jefferson from Joseph Parsons, 18 October 1802
From: Parsons, Joseph
To: Jefferson, Thomas


          
            Washington City October 18th 1802
          
          After the kind interference on your part which occasioned my release from A Loathsome Prison, I vainly flattered myself with the hope that I should have no further ocation to trouble you on the same subject again, but the Injury I sustained by an unjustifyable out-rage, has been far greater than I was aware of, I find myself incapacitated from following my usual employment, of cours am destitute and friendless in A strange part of the Country and no relation or friends nearer than New Hampshire Having lost my Birth, as Yeoman of the Gun Room, on Board of the United States Frigate Jno. Adams, in which was engaged me by Capt. Tingey previous to my imprisonment To whome I appeal for the truth of my ascertion I have also in my possession The Testimony of Mr. S. Smallwood Cleark of the Navey Yard of my Industry Honesty and Soberness while engaged near twelve months in the service of the United States. Also another Testimoney of Mr. Richard Charles whome I Boarded with five months and acquainted with near one year.—But I am unable to persue my usual labourous occupation & am of course unable to provide in the usual Way for myself & family I am therefore compelled to state these circumstances for your considerations in hopes that their may be within your knowledge some small post obtained which will afford some relief, at least for the present, till A return of my health and Strength,—I Well know the important duties, in which your Excellency is daily imployed, will have little time for attention to claims simular to mine, yet I am equally persuaded that you bestow A proportion of your care on all those objects which come under your notice, however trivial in the eyes of most people Under the impression that I shall so soon as your time and convenciency will permit, & receive attention to this.—
          I respectfully Remain your Much Obliged Humble Servent
          
            Joseph Parsons
          
        